Citation Nr: 1828314	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 70 percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the appeal, in a February 2014 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent effective from February 14, 2013. An August 2017 rating decision assigned a new effective date of February 4, 2010 for the award of the 70 percent disability rating.  Therefore, the Veteran is presently rated at 70 percent for the entire period on appeal.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized as reflected on the title page.

This appeal was previously before the Board in September 2016, at which time it was remanded for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication.  Specifically, the Board finds that there are outstanding VA treatment records that must be obtained and associated with the claim file.  The Board points to a July 2017 VA treatment record, which states that the Veteran was told that he would need to make an appointment for a Sertraline dose change.  This appointment was to be made within the following 30 days and the Veteran indicated that he would call to schedule the appointment after reviewing his calendar.  However, there is no record of the subsequent appointment.

The dosage change appears to have been prompted by an earlier July 2017 request by the Veteran for an increase in the Sertraline.  Treatment records indicate that this medication is used to treat psychiatric illness.  The fact that the Veteran is requesting an increase suggests that his symptoms may be worsening.  Therefore, the Board will remand to obtain any outstanding treatment records, to better determine the present status of the Veteran's disability.

In addition to obtaining these records, the Board also requests that GAF scores be provided for the October 2016 examination.  At the time of the September 2016 remand, the Board requested, inter alia, that the Veteran be afforded a new VA examination.  The Board directed that any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but if possible, should include a GAF score as DSM-IV criteria apply in this case.  

Subsequently, the Veteran was afforded a VA examination in October 2016, which was conducted using the DSM-5 criteria.  The record reflects that the rating officer attempted to obtain a GAF score from the examiner, but was informed that since the publication of the DSM-5 in 2013, all diagnoses are to be made according to DSM-5 criteria and that the GAF is no longer used.

The Board notes that effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal was certified to the Board in March 2014, therefore, the amendment is not applicable and the DSM-IV applies to the Veteran's claim.  Upon remand, the Board will attempt again to obtain the earlier requested GAF scores.  However, the Board acknowledges that its September 2016 directives stated that the GAF scores should be provided "if possible."  Therefore, in seeking the GAF scores, the Board does not find that there has been a failing of substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App 268 (1998).  Nevertheless, because it is remanding on other grounds, the Board will again attempt to obtain this information, which is relevant for the reasons outlined above.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issues on appeal.  All efforts to obtain such records should be clearly noted in the claim file.

2.  Upon completion of the above, return the claim file to the examiner who conducted the October 2016 VA examination.  The examiner is asked to evaluate the Veteran based on the DSM-IV criteria, and the evaluation should include a GAF score, if possible.  If needed, or if the original examiner is unavailable, the Veteran should be scheduled for a new examination that uses the DSM-IV criteria and includes a GAF score.

The examiner should be informed that effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  However, as in this case, the provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

The examiner should be provided a copy of the claim file, including this remand, and review of the claim file should be noted in any subsequent report.

A full rationale for any opinion(s) rendered must be provided.


If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

